Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keith Roderick Broadnax and Rodney Ryan Graves appeal the district court’s order dismissing their complaint under Fed.R.Civ.P. 8(a). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Roderick v. Hogan, No. 8:15-cv-02805-DKC (D.Md. Oct. 13 & Nov. 16, 2015). We deny Appellants’ motion for default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.